The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 07/13/2022, is acknowledged. Applicant's amendment of claims 1, 6, and 20, and cancellation of claims 2 and 4-5 filed in “Claims” filed on 07/13/2022 with the same reply, have been entered by Examiner. 
This office action considers claims 1, 3, and 6-20 pending for prosecution, wherein claim 20 has been withdrawn from consideration, and claims 1, 3, and 6-19 are presented for examination.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claim 20, non-elected claims in “Response to Election / Restriction Filed” filed on 01/21/2022. Upon consideration, the Examiner finds that the non-elected claim 20 cannot be allowed under the rejoinder principle, as the amendments to withdrawn claim 20 are not exactly the same as the amendments to independent claim 1. Accordingly, claim 20 has been cancelled. See MPEP § 8.07. 
In view of the above, this office action considers claims 1, 3, and 6-19 presented for examination.
Reason for Allowances
Claims 1, 3, and 6-19  are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a conductive structure cladding the multi-wing structure and is complementary to the multi-wing structure in profile, and an edge of the capacitor is provided with the conductive structure; a dielectric layer disposed between the multi-wing structure and the conductive structure to isolate the multi-wing structure from the conductive structure; at least one first external electrode, wherein each first external electrode of the at least one first external electrode is electrically connected to some or all multi-wing structures of the at least one multi-wing structure; [[and]] at least one second external electrode, wherein the second external electrode is electrically connected to the conductive structure; a substrate disposed under the multi-wing structure, and the dielectric layer is further disposed between the conductive structure and the substrate to isolate the conductive structure from the substrate; and an isolation ring located outside the at least one multi-wing structure, wherein the isolation ring is disposed in the conductive structure and extends into the conductive structure along the first direction from an upper surface of the conductive structure to isolate the conductive structure into a first region and a second region, and the second external electrode is only electrically connected to the conductive structure in the first region, and the isolation Page 2 of 12ring does not isolate the at least one multi-wing structure from the substrate”, as recited in Claim 1, in combination with the remaining limitations of the claim.	
Claims 3 and 6-19, are allowed as those inherit the allowable subject matter from claim 1. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Funch et al. (US 20150364611 A1; hereinafter Funch) 
Zhou (US 20170169958 A1; hereinafter Zhou) 
Block et al. (US 20040002187 A1; hereinafter Block) 
Balakrishnan et al. (US 20170213884 A1; hereinafter Balakrishnan) 
Prior Art Funch teaches semiconductor devices (e.g., diodes, such as PN junction diodes and PIN junction diodes, and capacitors) that have semiconductor bodies with interleaved horizontal portions. In the case of a capacitor, the semiconductor bodies can have the same or different type conductivities and can be separated by a dielectric layer. Due to the interleaved horizontal portions, the semiconductor devices each have a relatively large active device region within a relatively small area on an integrated circuit chip ([Abstract]), wherein (Fig. 1+; [0010+]) a first semiconductor body comprising: a first vertical portion comprising a dopant implant region extending vertically through a stack of alternating first semiconductor layers and second semiconductor layers; and, multiple first horizontal portions comprising sections of said first semiconductor layers extending laterally from said first vertical portion and beyond said second semiconductor layers; and a second semiconductor body adjacent to said first semiconductor body, said second semiconductor body comprising an additional semiconductor layer comprising: a second vertical portion; and, multiple second horizontal portions continuous with and extending laterally from said second vertical portion, said second horizontal portions being interleaved with said first horizontal portions; a semiconductor substrate; a buried isolation region in said semiconductor substrate, said first semiconductor body and said second semiconductor body being above said buried isolation region; and, a trench isolation region positioned laterally around said first semiconductor body and said second semiconductor body and extending vertically to said buried isolation region. But, Prior Art Funch does not expressly teach a conductive structure cladding the multi-wing structure and is complementary to the multi-wing structure in profile, and an edge of the capacitor is provided with the conductive structure; a dielectric layer disposed between the multi-wing structure and the conductive structure to isolate the multi-wing structure from the conductive structure; at least one first external electrode, wherein each first external electrode of the at least one first external electrode is electrically connected to some or all multi-wing structures of the at least one multi-wing structure; [[and]] at least one second external electrode, wherein the second external electrode is electrically connected to the conductive structure; a substrate disposed under the multi-wing structure, and the dielectric layer is further disposed between the conductive structure and the substrate to isolate the conductive structure from the substrate; and an isolation ring located outside the at least one multi-wing structure, wherein the isolation ring is disposed in the conductive structure and extends into the conductive structure along the first direction from an upper surface of the conductive structure to isolate the conductive structure into a first region and a second region, and the second external electrode is only electrically connected to the conductive structure in the first region, and the isolation Page 2 of 12ring does not isolate the at least one multi-wing structure from the substrate (claim 1).
Prior Art Zhou teaches an ultra-capacitor battery includes multiple cathodes, each including a first substrate having a first surface and a second opposite surface, multiple first combs are arranged perpendicularly to the first surface of the first substrate in the same direction at a first interval, and a graphene layer on the first combs and on the first substrate ([Abstract]), wherein (Fig. 1+; [0025+]) plurality of cathodes each comprising a first substrate having a first surface and a second surface opposite the first surface, a plurality of first combs extending perpendicularly to the first surface of the first substrate and arranged in a first direction at a first interval; a graphene layer on a surface of the first combs and on the first surface of the first substrate; a plurality of anodes each comprising a body portion and a plurality of second combs extending perpendicularly to a first side of the body portion and arranged in a second direction at a second interval, the first and second combs being interspersed between each other, and the first and second direction being parallel to each other; an air gap between the interspersed first and second combs; an insulting film on a distal end portion of each of the second combs; a hermetically sealed container enclosing the cathodes and the anodes. But, Prior Art Zhou does not expressly teach a conductive structure cladding the multi-wing structure and is complementary to the multi-wing structure in profile, and an edge of the capacitor is provided with the conductive structure; a dielectric layer disposed between the multi-wing structure and the conductive structure to isolate the multi-wing structure from the conductive structure; at least one first external electrode, wherein each first external electrode of the at least one first external electrode is electrically connected to some or all multi-wing structures of the at least one multi-wing structure; [[and]] at least one second external electrode, wherein the second external electrode is electrically connected to the conductive structure; a substrate disposed under the multi-wing structure, and the dielectric layer is further disposed between the conductive structure and the substrate to isolate the conductive structure from the substrate; and an isolation ring located outside the at least one multi-wing structure, wherein the isolation ring is disposed in the conductive structure and extends into the conductive structure along the first direction from an upper surface of the conductive structure to isolate the conductive structure into a first region and a second region, and the second external electrode is only electrically connected to the conductive structure in the first region, and the isolation Page 2 of 12ring does not isolate the at least one multi-wing structure from the substrate (claim 1).
Prior Art Block teaches an integrated circuit decoupling capacitor and more specifically, an on-chip decoupling capacitor ([0002]), wherein (Fig. 1+; [0009+]) a device structure having a first metal layer: an electrically decoupling capacitor stack coupled to the first metal layer having a top electrode wherein the top electrode is coupled through a via a second metal layer superimposed over a portion of the first metal layer; and an interlayer dielectric layer coupled between the first metal layer and the second metal layer, wherein the interlayer dielectric comprises alternating layers, wherein the decoupling capacitor stack contacts the first metal layer, the vertical corrugations in the via wall and a top portion of the interlayer dielectric layer in an area adjacent to the via, wherein the alternating layers of via metal material comprise a metal and a metal nitride system. But, Prior Art Block does not expressly teach a conductive structure cladding the multi-wing structure and is complementary to the multi-wing structure in profile, and an edge of the capacitor is provided with the conductive structure; a dielectric layer disposed between the multi-wing structure and the conductive structure to isolate the multi-wing structure from the conductive structure; at least one first external electrode, wherein each first external electrode of the at least one first external electrode is electrically connected to some or all multi-wing structures of the at least one multi-wing structure; [[and]] at least one second external electrode, wherein the second external electrode is electrically connected to the conductive structure; a substrate disposed under the multi-wing structure, and the dielectric layer is further disposed between the conductive structure and the substrate to isolate the conductive structure from the substrate; and an isolation ring located outside the at least one multi-wing structure, wherein the isolation ring is disposed in the conductive structure and extends into the conductive structure along the first direction from an upper surface of the conductive structure to isolate the conductive structure into a first region and a second region, and the second external electrode is only electrically connected to the conductive structure in the first region, and the isolation Page 2 of 12ring does not isolate the at least one multi-wing structure from the substrate (claim 1).
Prior Art Balakrishnan teaches semiconductor devices composed of strained semiconductor materials and capacitors ([0002]), wherein (Fig. 1+; [0009+]) a substrate structure including a relaxed region of alternating layers of at least a first semiconductor material and a second semiconductor material; a tensile strained semiconductor material layer on a first portion of the relaxed region; a compressive strained semiconductor material layer on a second portion of the relaxed region; an n-type semiconductor device on the tensile strained semiconductor material layer and a p-type semiconductor device on the compressive strained semiconductor material layer; and a trench capacitor in a third portion of the relaxed region, wherein a width of the trench capacitor defined by the end to end distance of a node dielectric for the trench capacitor alternates between at least two width dimensions as a function of depth measured from the upper surface of the substrate structure s. But, Prior Art Balakrishnan does not expressly teach a conductive structure cladding the multi-wing structure and is complementary to the multi-wing structure in profile, and an edge of the capacitor is provided with the conductive structure; a dielectric layer disposed between the multi-wing structure and the conductive structure to isolate the multi-wing structure from the conductive structure; at least one first external electrode, wherein each first external electrode of the at least one first external electrode is electrically connected to some or all multi-wing structures of the at least one multi-wing structure; [[and]] at least one second external electrode, wherein the second external electrode is electrically connected to the conductive structure; a substrate disposed under the multi-wing structure, and the dielectric layer is further disposed between the conductive structure and the substrate to isolate the conductive structure from the substrate; and an isolation ring located outside the at least one multi-wing structure, wherein the isolation ring is disposed in the conductive structure and extends into the conductive structure along the first direction from an upper surface of the conductive structure to isolate the conductive structure into a first region and a second region, and the second external electrode is only electrically connected to the conductive structure in the first region, and the isolation Page 2 of 12ring does not isolate the at least one multi-wing structure from the substrate (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898